Order filed September 18, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00744-CV
                                   ____________

                         JOANNA LAUFER, Appellant

                                         V.

                          JUSTIN GORDON, Appellee


                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-67140

                                     ORDER

      This appeal is from a judgment signed June 5, 2018. Appellant filed a notice
of appeal on August 21, 2018. Appellant filed a Statement of Inability to Afford
Payment of Court Costs in the trial court.

      No contest was filed. “A party who files a Statement of Inability to Afford
Payment of Court Costs cannot be required to pay costs except by order of the
court as provided by this rule.” See Tex. R. Civ. P. 145(a). Appellant has not been
ordered to pay costs pursuant to Rule 145.

      Accordingly, the official court reporter for the 280th District Court is
directed to file the reporter’s record within 30 days of the date of this order.

                                        PER CURIAM